Citation Nr: 1213204	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-40 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran has qualifying service as a Recognized Guerilla in service to the United States Armed Forces from September 1944 to April 1945.  He died on March [redacted], 2009; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision by the Manila, Republic of the Philippines, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to a one-time payment from the FVEC Fund.

In October 2010, the appellant filed her substantive appeal to perfect the appeal to the Board.  On that document she noted that she was 84 years old, and requested advancement on the docket due to advanced age.  The motion has been renewed by her representatives several times.  The motion is granted based on advanced age; this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Also in October 2010, the appellant filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming the Veterans of Foreign Wars of the United States (VFW) as her representative.  In November 2011, she filed a new VA Form 21-22 naming the California Department of Veterans Affairs (CDVA) as her representative.  This filing had the effect of revoking any authority of VFW to act on her behalf.  

However, the appellant was informed in July 2011 correspondence that her appeal was being transferred to the Board, and that she had 90 days in which to take change her representative.  38 C.F.R. § 20.1304.  The appointment of the CDVA is outside that window, and hence her change would not be effective.

The VFW, noting the appellant's desire to change representatives, in December 2011 filed a motion requesting withdrawal of their representation, pursuant to 38 C.F.R. § 20.608.  After an appeal has been certified to the Board, a representative may only withdraw for good cause.  The Board finds that VFW has shown good cause for withdrawal in light of the appellant's expressed desire to revoke their representation.  The motion for withdrawal of representation by VFW is granted.

An appellant has a right to representation at all stages of an appeal.  38 C.F.R. § 20.600.  With the withdrawal of VFW, the appellant would be deprived of this right if CDVA were not recognized as her duly appointed representative.  Good cause to allow a change in representation more than 90 days following certification to the Board has therefore been shown, and the appellant's implied motion for such change is granted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On her October 2010 substantive appeal, the appellant requested a hearing before a Veterans Law Judge.  She indicated she desired the sooner of an in-person hearing at the RO, or a hearing via videoconference.  No action was taken to schedule any hearing.

The appellant and her representatives have repeated the request for hearing several times, and in so doing have stated that she solely desires a videoconference hearing.

The appellant has a right to a hearing.  Because the Board may not proceed with an adjudication of the appellant's claim without affording her an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  Videoconference hearings are scheduled by the RO.

Further, the Veteran has indicated that she maintains a residence in California, and requests that her hearing be scheduled at the Los Angeles RO.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

The RO should schedule the Veteran for a videoconference hearing from the Los Angeles RO, and ensure that notice of the hearing is sent to her current address, as well as to her current representative.  The case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



